Citation Nr: 1119035	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle and left calcaneal heel spur.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a left knee disability, to include as due to service-connected degenerative synovitis of the left ankle and left calcaneal heel spur.  The Veteran appealed this rating decision to the Board.  Jurisdiction of the claims files currently resides with the Nashville Tennessee, RO.

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at the Nashville RO.  A copy of the hearing transcript has been associated with the claims files.

In March 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., to afford the Veteran a VA examination.  Following its completion of the Board's requested actions, the AMC continued the denial of the Veteran's claims for service connection for a left knee disability as reflected in a March 2011 Supplemental Statement of the Case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the current appeal was certified to the Board, the Veteran submitted additional medical evidence from Dr. Pham Chi Lang of Far East Medical Vietnam, Ltd., which he claims is relevant to his current appeal. (See OPD Medical Report, signed by P. C. Lang in November 2010 and received by the Board in April 2011).

This evidence was received after certification of the appeal to the Board and has not been reviewed by the RO; nor with waiver of initial RO consideration from the Veteran or his accredited representative.  The law requires that evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Thus, a remand to have the RO review this evidence and, if the claim remains denied, include such evidence in a Supplemental Statement of the Case (SSOC).  Id.

Accordingly, the case is REMANDED for the following action:

1.  After completion of any additional development of the evidence that the agency of original jurisdiction may deem necessary, the RO/AMC should review the record and readjudicate the claim, including a discussion on the November 2010 report of Dr. Pham Chi Lang of Far East Medical Vietnam, Ltd., received by the Board in April 2011.  If the benefit sought remains denied, the Veteran and his representative should be issued an appropriate SSOC that addresses all evidence received after the March 2011 SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of the claim for service connection for a left knee disability.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


